DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claim 1 and the cancellation of claims 2 – 5 & 13 – 24. Claims 1 & 6 – 12 are examined herein. The new rejections under 35 U.S.C. 112(b) are not the result of any claim amendment made by Applicant. Therefore, this action is non-final.

Drawings
The drawings are objected to because the abbreviations for the interlayer compositions described in the drawings (see “AC” (Figures 4 – 12), “variations” (Figures 4 – 5 & 7 – 13), “Std.” (Figures 4 – 5 & 7 – 12), and “Acou” (Figures 6, 9, 12)) are not clarified in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Specification, Pg. 17, Lines 2 – 4 states the following:
The "coincidence dip", as can be seen in Figure 1, Line 2, is due to the vibration frequency of the transparency matching the vibration frequency of the incident sound pressure waves.

Figure 1 is not a graph and does not contain a “Line 2.” It is assumed this is a typographic error and Applicant intended to refer to Figure 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 6 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant claim 1 recites “…the nominal thickness of said first transparency ply being 1.2 millimeters…the nominal thickness of said second transparency ply being 1.2 millimeters…the nominal thickness of said third transparency ply being 1.2 millimeters…the coincidence frequency of said symmetric glazing is a lower frequency than the coincidence frequency of a two-transparency glazing having two transparency plies that are separated by an interlayer…”
The specification (page 17) defines “coincidence frequency” as follows:
The "coincidence dip", as can be seen in Figure 1, Line 2, is due to the vibration frequency of the transparency matching the vibration frequency of the incident sound pressure waves. Frequencies that produce coincidence conditions in the glazing may be generally referred to as "coincidence frequencies". At certain coincidence frequencies, sound waves that impact the outer transparency cause a glazing to vibrate and enhance sound transmission from the glazing to the passenger compartment. Accordingly, sound attenuation is enhanced by damping coincidence frequencies, particularly frequencies in the 1,000 Hz to 6,000 Hz range where humans have higher sensitivity. Utilizing multi-transparency glazings to effectively accomplish sound attenuation in the coincidence frequencies as more specifically explained herein.

Fig. 1 does not contain a Line 2 example. It is assumed the reference to Fig. 1 in the description above is a typographical error, and that Applicant intended to refer to Fig. 3, shown below:


    PNG
    media_image1.png
    690
    903
    media_image1.png
    Greyscale

	Applicant cites the embodiments of Figures 7 – 8 as support for the claimed coincidence frequency relationship wherein all the transparency plies of the claimed inventive three-ply symmetric glazing laminate have a thickness of 1.2 mm (claim 1). See Figures 7 – 8 below:


    PNG
    media_image2.png
    595
    899
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    592
    889
    media_image3.png
    Greyscale


Case law holds that Applicant's specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use Applicant's invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1 & 6 – 12 can be used as claimed and whether claims 1 & 6 – 12 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 & 6 – 12, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 1 reads on a symmetric glazing laminate “…the nominal thickness of said first transparency ply being 1.2 millimeters…the nominal thickness of said second transparency ply being 1.2 millimeters…the nominal thickness of said third transparency ply being 1.2 millimeters…the coincidence frequency of said symmetric glazing is a lower frequency than the coincidence frequency of a two-transparency glazing having two transparency plies that are separated by an interlayer…” while the specification discloses only the embodiments of Figs. 7 – 8 .
(b) There is no direction or guidance presented for
(i) the composition of the interlayers used for the inventive three-ply symmetric glazing laminate of Figs. 7 – 8. Figures 7 – 8 merely label the composition of the interlayers as “variation” and “Std.” without any guidance from the specification as to what these descriptions mean. The specification only discusses the examples of Figures 7 – 8 in paragraphs [0019] – [0020] & [0037]. These descriptions do not provide any necessary details for the samples tested for Figures 7 – 8.
(ii) no thickness value disclosed for the interlayer of the comparative two-ply symmetric glazing laminate of Figs. 7 – 8.
(iii) the composition of the interlayer of the comparative two-ply symmetric glazing laminate of Figs. 7 – 8 is described as “AC-PVB,” but the abbreviation “AC” has not been clearly explained in the specification.
(iv) the composition and treatment of the glass used for the examples of Figures 7 – 8. The composition of the glass would have a direct influence on the acoustic properties of the laminate. The specification (paragraph [0029]) teaches float glass, aluminosilicate glass, or soda-lime silicate glass were used for some examples. Additionally, the same paragraph of the specification indicates some examples were strengthened by a thermal tempering process or ion-exchange process. It is unknown if the glass used for the examples tested for Figures 7 – 8 was strengthened, and if so, which process.
(c) There is an absence of working examples which meet the claim limitations of claims 6 – 12, which are dependent on claim 1.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 & 6 – 12.

Claims 1 & 6 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, regarding claim 1, Applicant points to Figures 7 – 8 as support for their claimed coincidence frequency of the claimed three-ply laminate compared to a two-ply laminate. However, when the claim language is broader than the cited support (i.e. a single embodiment) in the specification, then a new matter issue exists because Applicant has claimed a genus, but only has support in their specification for a small species (Figs. 7 – 8 working examples) under particular circumstances within the broadly claimed genus. When Applicant’s support for a claim amendment is based on two working examples alone, all necessary details of said working examples must be included in the independent claim in order for all claim limitations to be properly supported by the specification. 
For example, Applicant does not have support for unlimited coincidence frequency ranges, an unlimited sound attenuation range (which the claimed coincidence frequencies are dependent upon), or other details which the claimed coincidence frequency are dependent upon: an unlimited choice of compositions for the transparent plies and interlayers, an unlimited thickness range for the comparative two-layer symmetrical glazing, an unlimited relative total thickness ranges for the inventive and comparative laminates. In other words, Applicant does not have support for the other possible species (outside of the species disclosed in Figures 7 – 8) within the broadly claimed genus of “the coincidence frequency of said symmetric glazing is lower than the coincidence frequency of a two-transparency glazing.” Claims 6 – 12 are dependent on claim 1 and therefore also rejection.
Second, claim 7 is new matter because Applicant’s support for the claimed coincidence frequencies is based solely on the working examples for Figures 7 – 8 that only contained PVB (polyvinyl butyral) interlayers. As such, Applicant does not have support for a laminate having the claimed coincidence frequency recited in claim 1 wherein the viscoelastic layers are ethylene vinyl acetate, polycarbonate, polyethylene terephthalate, or combinations thereof, as recited in claim 7.
Third, claim 8 requires the first and second interlayer comprised of acoustic PVB. Figures 7 – 8 describe the interlayer composition as “Std.” Applicant’s specification does not teach or suggest “Std.” as an abbreviation for acoustic PVB. Therefore, claim 8 is considered new matter.
Fourth, claims 9 – 11 are new matter because Applicant’s support for the claimed coincidence frequencies are limited to working examples that had nominal thickness of an interlayer limited to only 0.38 mm and 0.76 mm. Any claimed thickness values above or below these values is considered new matter.
Fifth, with regard to claim 12, the weight per unit of the three-ply laminates tested for Figures 7 – 8 are not taught by the specification. Therefore, the claimed weight per unit of the claimed symmetry glazing laminate is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 6 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, Applicant’s claim recitation of “A symmetric glazing laminate having two or more stages for attenuating sound transmission…” is indefinite because Applicant’s specification does not clarify what is intended by “stages for attenuating sound transmission.” Clarification is requested.
With regard to claim 1, Applicant’s claim recitation of “said symmetric glazing also having a coincidence frequency.” Applicant’s specification (pg. 17) teaches a single embodiment of a symmetric glazing laminate has “coincidence frequencies” (plural, not singular). In other words, the specification teaches the coincidence dip is a range of values, not a single frequency value. As such, is indefinite because it is unclear which single frequency value within the range of values of the coincidence dip seen in Applicant’s Figures 7 – 8 claimed. This is particularly important because the range of the “coincidence frequencies” of Applicant’s inventive three-ply symmetric glazing overlaps with the range of “coincidence frequencies” of Applicant’s comparative two-ply symmetric glazing. 
Claims 6 – 12 are dependent on claim 1 and therefore also indefinite.
Claims 9 – 11 recite the limitation "said first interlayer and said second interlayer" in the symmetric glazing of Claim 2.  Claim 2 has been cancelled. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said symmetric glazing" in the symmetric glazing of Claim 2.  Claim 2 has been cancelled. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant argues, “In contrast to the Office Action, in Figure 7 the line representing the 2.1/2.1 glazing shows that for that glazing the STL dips below 40 dB between 3,000 Hz and 6,000 Hz. The line representing the 1.2/1.2/1.2 glazing shows that for that glazing the STL dips below 35 dB between 2,000 Hz and 5,000 Hz. This means that the coincidence frequency of the 1.2/1.2/1.2 glazing occurs over a frequency that is 1,000 Hz less than the coincidence frequency of the 2.1/2.1 glazing. Thus, Figure 7 shows that ‘the coincidence frequency of said symmetric glazing [1.2/1.2/1.2 in Figure 7] is a lower frequency [2,000 Hz to 5,000 Hz] than the coincidence frequency [3,000 Hz to 6,000 Hz] of a two- transparency glazing having two transparency plies that are separated by an interlayer [2.1/2.1 in Figure 7]’ as stated in Claim 1” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

In light of Applicant’s recent cancellation of claims 13 & 18 – 24, the rejection of claims 13 & 18 – 24 over Fisher et al. (US 2015/0140301 A1) has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781